Case 18-11149 Doc 26 Filed 01/10/19 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA

GREENSBORO DIVISION
IN RE:
FELIX MANTILLA DRYE AND CHAPTER 13
DOROTHEA MCCLARY DRYE, CASE NO. 18-1 1149
DEBTORS

OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

NOW COMES Americredit Financial Servies, Inc. dba GM Financial ("AFS/GMF"), by
and through Counsel, pursuant to ll U.S.C. § 506 and 1325, and objects to confirmation of
Debtors’ Notice of Chapter 13 Plan respect to motor vehicle collateral owned by Debtors and in
support thereof shows to the Court the following:

l. Debtors filed the Chapter 13 bankruptcy petition initiating this case on October 22,
2018.

2. On June 22, 2015, Debtors purchased under the terms of a Retail Installment Sales
Contract ("Retail Contract") a 2009 BMW l Series, Vehicle Identification Number
WBAUC73569VK95529 ("Motor Vehicle"). Pursuant to the terms of the Retail Contract,
AFS/GMF is the secured creditor as to the Motor Vehicle. Attached hereto as Exhibit "A" and
incorporated by reference herein as if set forth in its entirety is a copy of the Retail Contract.

3. AFS/GMF is the first lienholder of the Motor Vehicle as indicated on the Certificate
of Title. Attached hereto as Exhibit "B" and incorporated by reference herein as if set forth in its
entirety is a copy of the Certificate of Title.

4. AFS/GMF filed Proof of Claim for a payoff of $l9,786.55 with a secured claim of
$10,150.00. The Proof of Claim as filed is incorporated by reference herein as if set forth in its

entirety.

Case 18-11149 Doc 26 Filed 01/10/19 Page 2 of 4

5. The proposed Chapter 13 Plan secures AFS/GMF for only $8,527.50 based on
109,225 miles with monthly payments of $170.00 and interest at the Trustee rate of 7.00% and
preconfirmation adequate protection payments of $85.28.

6. According to the December 20, 2018, N.A.D.A. Used Car Guide, the clean retail value
for the Motor Vehicle with 109,225 miles should be $10,150.00. Attached to this Motion as
Exhibit "C" and incorporated by reference herein as if set forth in its entirety is a copy of the
December 20, 2018, N.A.D.A. Official Used Car Guide.

7. Using the Middle District of North Carolina’s 90% of N.A.D.A. value as its valuation
method, AFS/GMF’s secured claim should not be less than $9,135.00 with preconfirmation
adequate protection payments of not less than 1% ($91.35 per month), interest at the Trustee rate
of 7.00%, with the balance unsecured. Furthermore, Debtor purchased and financed a GAP
contract for $795.00. Should Debtor assume and not reject the extended service contract, Debtor
must pay AFS/GMF the unearned balance remaining.

8. AFS/GMF objects to Debtors’ Chapter 13 plan because it is not submitted in good
faith as to AFS/GMF and fails to secure AFS/GMF as required under the bankruptcy code and
valuation method of the Middle District of North Carolina. AFS/GMF moves the Court to deny
confirmation and dismiss the case, unless AFS/GMF is secured in an amount not less than
$9,135.00 with preconfirrnation adequate protection payments of not less than l% ($91.35 per
month), interest at the Trustee rate of 7.00%, with the balance unsecured Furthermore, Debtors
must assume or reject the GAP Contract.

WHEREFORE, Americredit Financial Servies, Inc. dba GM Financial moves the Court to
deny confirmation and dismiss Debtors’ case, unless the Court can secure AFS/GMF in an
amount not less than $9,135.00 with preconfirmation adequate protection payments of not less

2

Case 18-11149 Doc 26 Filed 01/10/19 Page 3 of 4

than l% ($91.35 per month), interest at the Trustee rate of 7.00%, with the balance unsecured.

Furthermore, Debtors must assume or reject the GAP Contract.

DATED: January 10, 2019

CHRISTOPHER LEWIS WHITE, P.A.

/s/Christopher Lewis White
Christopher Lewis White

Attorney for Americredit Financial Services, Inc.
dba GM Financial

N.C. State Bar # 12798

Post Office Box 31428

Raleigh, NC 27622

Telephone: 919.786.4805

Fax: 919.882.8603
chriswhitelawfirm@gmail.com

Case 18-11149 Doc 26 Filed 01/10/19 Page 4 of 4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA

GREENSBORO DIVISION
IN RE:
FELIX MANTILLA DRYE AND CHAPTER 13
DOROTHEA MCCLARY DRYE, CASE NO. 18-11149
DEBTORS
CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that on this date the foregoing
Motion for Relief from Automatic Stay was served by U.S. Postal Service first class mail or
electronically as follows:

Felix Mantilla Drye (FCM) Anita Jo Kinlaw Troxler (ECF)

Dorothea McClary Drye Chapter 13 Trustee

P.O. Box 2755 PO Box 1720

Burlington, NC 27215 Greensboro, NC 27402-1720

Damon T. Duncan (ECF)

Attorney for Debtors

628 Green Valley Road, Suite 304

Greensboro, NC 27408

DATED: January 10, 2019. CHRISTOPHER LEWIS WHITE, P.A.
/s/Christopher Lewis White
Christopher Lewis White
Attomey for Americredit Financial Services, Inc.
dba GM Financial
N.C. State Bar # 12798
Post Office Box 31428

Raleigh,NC 27622
Telephone: 919.786.4805
Fax: 919.882.8603
chriswhitelawfirm@gmail.com

4

